DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-18 were originally filed June 15, 2020.
	The preliminary amendment received June 15, 2020 canceled claims 3-5, 10, 11, and 15-18 and amended claims 6-9 and 12-14.
	The amendment received September 13, 2021 amended claims 1 and 2.
	Claims 1, 2, 6-9, and 12-14 are currently pending.
	Claims 1 and 2 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 and 2) in the reply filed on September 13, 2021 is acknowledged.

Claims 6-9 and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 13, 2021.

Upon further consideration, the species requirement is withdrawn.
Potential Rejoinder
	Applicant elected claims directed to the product. If a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of 
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to a rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Priority
	The present application is a 371 (national stage) of PCT/KR2018/016021 filed December 17, 2018 and claims foreign priority to Korea 10-2018-0161980 filed December 14, 2018 and Korea 10-2017-0173304 filed December 15, 2017.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 15, 2020 and September 13, 2021 are being considered by the examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

	Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

	Specific deficiencies and the required response to this Office Action are as follows:
	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
	See page 19, line 7. Please note: it appears that applicants attempted to amend the specification in the response received July 23, 2021. However, it appears that a page is missing. Please review the application file and notify the examiner of record if the page is present and/or resubmit the amendment to the specification.

	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed peptide. For example, it is unclear what the metes and bounds of “represented by” are. Applicants are referred to the above “Sequence Interpretation” section. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Present claim 2 depends on present independent claim 1. Present independent claim 1 requires “an amino acid sequence represented by SEQ ID NO: 1 or SEQ ID NO: 2”. Present dependent claim 2 only refers to a function of “blocks an interaction of PD-1 and PD-L1” which is presumed to be due to the structure of SEQ ID NO: 1 or SEQ ID NO: 2 (i.e. “peptide that specifically binds to PD-L1”). Therefore, the functional limitation of present claim 2 fails to further limit the structure of present independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a fragment of a naturally occurring polypeptide and/or a full-length naturally occurring polypeptide (i.e. due to the open comprising claim language) without significantly more. The claims recite a “peptide that specifically binds to PD-L1, comprising an amino acid seqeucne represented by SEQ ID NO: 1 or SEQ ID NO: 2”. This judicial exception is not integrated into a practical application because the present claims are drawn to a product. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not include any additional components.
RESULT 2
A0A2V8N872_9BACT
ID   A0A2V8N872_9BACT        Unreviewed;        82 AA.
AC   A0A2V8N872;
DT   12-SEP-2018, integrated into UniProtKB/TrEMBL.
DT   12-SEP-2018, sequence version 1.
DT   11-DEC-2019, entry version 7.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EMBL:PYS43565.1};
GN   ORFNames=DMG14_00550 {ECO:0000313|EMBL:PYS43565.1};
OS   Acidobacteria bacterium.
OC   Bacteria; Acidobacteria.
OX   NCBI_TaxID=1978231 {ECO:0000313|EMBL:PYS43565.1, ECO:0000313|Proteomes:UP000247366};
RN   [1] {ECO:0000313|EMBL:PYS43565.1, ECO:0000313|Proteomes:UP000247366}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=Gp5 AA66 {ECO:0000313|EMBL:PYS43565.1};
RX   PubMed=29899444; DOI=10.1038/s41586-018-0207-y;
RA   Crits-Christoph A., Diamond S., Butterfield C.N., Thomas B.C.,
RA   Banfield J.F.;
RT   "Novel soil bacteria possess diverse genes for secondary metabolite
RT   biosynthesis.";
RL   Nature 558:440-444(2018).
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:PYS43565.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; QHXA01000006; PYS43565.1; -; Genomic_DNA.
DR   Proteomes; UP000247366; Unassembled WGS sequence.
PE   4: Predicted;
FT   REGION          1..43
FT                   /note="Disordered"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
FT   COMPBIAS        19..40
FT                   /note="Polar"
FT                   /evidence="ECO:0000256|SAM:MobiDB-lite"
SQ   SEQUENCE   82 AA;  8836 MW;  317EB3812F91C191 CRC64;

  Query Match             100.0%;  Score 37;  DB 240;  Length 82;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CVRARTR 7
              |||||||
Db          8 CVRARTR 14

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hood et al. WO 2008/021290 published February 21, 2008.
For present claims 1 and 2, Hood et al. teach SEQ ID NO: 62806 (i.e. 225mer wherein residues 197-203 have 100% identity to present SEQ ID NO: 2) (please refer to the entire specification particularly SEQ ID NO: 62806).
Regarding the functional limitations of “specifically binds to PD-L1” and “blocks an interaction of PD-1 and PD-L1”, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see In re Best, 562 F.2d at 1255, 195 USPQ at 433 and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.). "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Therefore, the teachings of Hood et al. anticipate the presently claimed peptide.
RESULT 4
AUN61465
ID   AUN61465 standard; protein; 225 AA.
XX
AC   AUN61465;
XX
DT   03-FEB-2011  (first entry)
XX
DE   Human organ specific protein related amino acid sequence SEQ:62806.
XX
KW   diagnostic test; protein detection; DNA detection; DNA fingerprinting;
KW   prostate disease; imaging; therapeutic; drug discovery.
XX
OS   Homo sapiens.
XX
CC PN   WO2008021290-A2.
XX
CC PD   21-FEB-2008.
XX
CC PF   09-AUG-2007; 2007WO-US017868.
XX
PR   09-AUG-2006; 2006US-0836986P.
XX
CC PA   (SYST-) INST SYSTEMS BIOLOGY.
CC PA   (HOME-) HOMESTEAD CLINICAL CORP.
XX
CC PI   Hood L,  Beckmann PM,  Johnson R,  Marelli M,  Li X;
XX
DR   WPI; 2008-D01777/21.
XX
CC PT   New diagnostic panel comprising detection reagents, useful for detecting 
CC PT   prostate disease, for detecting perturbation of a normal biological state
CC PT   in a subject or for monitoring a response to a therapy in a subject.
XX
CC PS   Claim 1; SEQ ID NO 62806; 334pp; English.
XX
CC   The invention relates to a diagnostic panel comprising detection 
CC   reagents, where each detection reagent is specific for one organ-specific
CC   protein. The detection reagents are selected such that the level of at 
CC   least one of the organ-specific proteins detected by the detection 
CC   reagents in a blood sample from a subject afflicted with a disease 
CC   affecting the organ from which the organ-specific proteins are derived is
CC   above or below a predetermined normal range. The organ-specific proteins 
CC   detected by the detection reagents are given in Tables 1-32, 36-45 or 47-
CC   79 of the specification. Also described: (1) a method for defining a 
CC   biological state of a subject; (2) a method for defining a disease-
CC   associated organ-specific blood fingerprint; (3) a method for detecting 
CC   perturbation of a normal biological state in a subject; (4) a method for 
CC   detecting prostate disease in a subject; (5) a method for monitoring a 
CC   response to a therapy in a subject; (6) a method of imaging an organ, 
CC   tissue or cells derived from an organ or tissue; (7) an imaging probe 
CC   comprising an organ-specific probe that specifically recognizes a 
CC   sequence of any one or more of the sequences in Tables 1-32, 36-45 or 47-
CC   79, where the probe has a label comprising a detectable marker; (8) a 
CC   method of targeting an organ, tissue or cell; and (9) a targeting agent 
CC   comprising an organ-specific probe that specifically recognizes a 
CC   sequence of any one or more of the sequences in Tables 1-32, 36-45 or 47-
CC   79, where the probe has a therapeutic agent comprising a radioisotope or 
CC   cytotoxic agent. The diagnostic panel comprising detection reagents is 
CC   useful for detecting prostate disease, for detecting perturbation of a 
CC   normal biological state in a subject or for monitoring a response to a 
CC   therapy in a subject. The invention does not claim disease-specific 
CC   proteins, rather the fingerprints that report the organ status for all 
CC   different normal and disease organ conditions. The invention further 
CC   provides methods of identifying new drug targets for a disease or an 
CC   indication by detecting specific up-regulation of a transcript or 
CC   polypeptide in a diseased state. In addition, the invention contemplates 
CC   using such targets for imaging or drug targeting such that a probe to a 
CC   disease specific protein or transcript may be utilized alone as a 
CC   targeting agent or coupled to another therapeutic or diagnostic imaging 
CC   agent. The present sequence represents a human organ-specific protein 
CC   related amino acid sequence, which is used in the exemplification of the 
CC   present invention.
XX
SQ   Sequence 225 AA;

  Query Match             100.0%;  Score 37;  DB 13;  Length 225;
  Best Local Similarity   100.0%;  
  Matches    7;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CVRARTR 7
              |||||||
Db        197 CVRARTR 203

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by La Rosa et al. U.S. Patent Application Publication 2004/0123343 published June 24, 2004.
For present claims 1 and 2, La Rosa et al. teach SEQ ID NO: 155317 (i.e. 63mer with 74.1% identity to present SEQ ID NO: 1) (please refer to the entire specification particularly SEQ ID NO: 155317).
Regarding the functional limitations of “specifically binds to PD-L1” and “blocks an interaction of PD-1 and PD-L1”, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see In re Best, 562 F.2d at 1255, 195 USPQ at 433 and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.). "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Therefore, the teachings of La Rosa et al. anticipate the presently claimed peptide.
RESULT 2
ANM41316
ID   ANM41316 standard; protein; 63 AA.
XX
AC   ANM41316;
XX
DT   28-DEC-2007  (first entry)
XX
DE   Oryza sativa amino acid sequence SEQ ID NO 155317.
XX
KW   recombinant DNA; transgenic plant; crop improvement; Gene therapy;
KW   disease-resistance; stress tolerance.
XX
OS   Oryza sativa.
XX
CC PN   US2004123343-A1.
XX
CC PD   24-JUN-2004.
XX
CC PF   14-MAY-2003; 2003US-00437963.
XX
PR   19-APR-2000; 2000US-0197872P.
PR   18-APR-2001; 2001US-00837604.
XX
CC PA   (LROS/) LA ROSA T J.
CC PA   (KOVA/) KOVALIC D K.
CC PA   (ZHOU/) ZHOU Y.
CC PA   (CAOY/) CAO Y.
CC PA   (WUWW/) WU W.
CC PA   (BOUK/) BOUKHAROV A A.
CC PA   (BARB/) BARBAZUK B W.
XX
CC PI   La Rosa TJ,  Kovalic DK,  Zhou Y,  Cao Y,  Wu W,  Boukharov AA;
CC PI   Barbazuk BW;
XX
DR   WPI; 2004-479809/45.
DR   N-PSDB; ANL38832.
XX
CC PT   New recombinant DNA construct, useful for producing transgenic plants to 
CC PT   produce plants having improved properties e.g. disease resistance, growth
CC PT   rate, and stress tolerance.
XX
CC PS   Claim 2; SEQ ID NO 155317; 14pp; English.
XX
CC   The invention relates to a recombinant DNA construct comprising a 
CC   polynucleotide comprising a nucleic acid sequence selected from the 
CC   102483 sequences of SEQ ID NO: 1-102483 (ANK85998-ANL88481) or a 
CC   polynucleotide encoding a polypeptide having an amino acid sequence 
CC   selected from the 102483 sequences of SEQ ID NO: 102484-204966 (ANL88482-
CC   ANM90965). Also described: (1) a method of producing a plant having an 
CC   improved property comprising transforming a plant with a recombinant 
CC   construct comprising a promoter region functional in a plant cell 
CC   operably joined to a polynucleotide comprising coding sequence for a 
CC   polypeptide associated with the property, and growing the transformed 
CC   plant, where the polypeptide is a polypeptide useful for improving plant 
CC   cold tolerance, for manipulating growth rate in plant cells by 
CC   modification of the cell cycle pathway, for improving plant drought 
CC   tolerance, for providing increased resistance to plant disease, for 
CC   galactomannan production, for production of plant growth regulators, for 
CC   improving plant heat tolerance, for improving plant tolerance to 
CC   herbicides, for increasing the rate of homologous recombination in 
CC   plants, for lignin production, for improving plant tolerance to extreme 
CC   osmotic conditions, for improving plant tolerance to pathogens or pests, 
CC   for yield improvement by modification of photosynthesis, for modifying 
CC   seed oil yield and/or content, for modifying seed protein yield and/or 
CC   content, encoding a plant transcription factor, for yield improvement by 
CC   modification of carbohydrate use and/or uptake, for yield improvement by 
CC   modification of nitrogen use and/or uptake, for yield improvement by 
CC   modification of phosphorus use and/or uptake, or for yield improvement by
CC   providing improved plant growth and development under at least one stress
CC   condition; (2) fragments of the polynucleotides above for use as probes 
CC   or molecular markers; (3) homologs of the polynucleotide and polypeptides
CC   ; (4) isolated and purified polynucleotides comprising DNA sequences; (5)
CC   polypeptides encoded by the polynucleotides; (6) a method of modifying 
CC   plant protein activity; and (7) a transformed organism particularly crop 
CC   plant comprising a recombinant DNA construct defined above. The 
CC   polynucleotides and encoded polypeptides are useful for producing 
CC   transgenic plants to produce plants having improved properties (e.g., 
CC   disease resistance, growth rate, and stress tolerance). The 
CC   polynucleotides and polypeptides are useful in recombinant DNA 
CC   constructs, in physical arrays of molecules, as plant breeding markers, 
CC   and in computer based storage and analysis systems. The present sequence 
CC   represents a specifically claimed rice (Oryza sativa) amino acid sequence
CC   from the present invention.
XX
SQ   Sequence 63 AA;

  Query Match             74.1%;  Score 40;  DB 6;  Length 63;
  Best Local Similarity   77.8%;  
  Matches    7;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 CLQKTPKQC 9
              |||| | ||
Db         27 CLQKHPLQC 35

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bremel et al. U.S. Patent Application Publication 2013/0330335 published December 12, 2013.
For present claims 1 and 2, Bremel et al. teach SEQ ID NO: 2484890 (i.e. 17mer with 72.7% identity to present SEQ ID NO: 1) (please refer to the entire specification particularly SEQ ID NO: 2484890).
Regarding the functional limitations of “specifically binds to PD-L1” and “blocks an interaction of PD-1 and PD-L1”, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see In re Best, 562 F.2d at 1255, 195 USPQ at 433 and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.). "Products of identical chemical composition can not have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Therefore, the teachings of Bremel et al. anticipate the presently claimed peptide.
RESULT 5
US-13-052-733-2484890
; Sequence 2484890, Application US/13052733
; Patent No. 10706955
; GENERAL INFORMATION:
;  APPLICANT: ioGenetics, LLC
;  APPLICANT:  Bremel, Robert D.
;  APPLICANT:  Homan, Jane
;  TITLE OF INVENTION: Bioinformatic Processes for Determination of Peptide Binding
;  FILE REFERENCE: IOGEN-31239/US-3/ORD
;  CURRENT APPLICATION NUMBER: US/13/052,733
;  CURRENT FILING DATE:  2011-03-21
;  PRIOR APPLICATION NUMBER: US 61/394,130
;  PRIOR FILING DATE: 2010-10-18
;  PRIOR APPLICATION NUMBER: US 61/316,523
;  PRIOR FILING DATE: 2010-03-23
;  NUMBER OF SEQ ID NOS: 3407294
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2484890
;   LENGTH: 17
;   TYPE: PRT
;   ORGANISM: Entamoeba dispar
US-13-052-733-2484890

  Query Match             72.2%;  Score 39;  DB 2;  Length 17;
  Best Local Similarity   55.6%;  
  Matches    5;  Conservative    3;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 CLQKTPKQC 9
              |::| |:||
Db          4 CVRKAPRQC 12
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658